Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 20



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       BROWARD DIVISION

                                    Case No. ___________________


  JUNE GANPAT and RICARDO TONG                        )
  CHIN,                                               )
                                                      )
                    Plaintiffs,                       )
                                                      )
  v.                                                  )
                                                      )
  AVENTURE INVESTMENT REALTY,                         )
  INC., a Florida Corporation, ANDRE                  )
  PIGUET, an individual, and, MYRON                   )
  BAILEY, an individual

                   Defendants.

                                            COMPLAINT

         The Plaintiff, JUNE GANPAT (“Ganpat”) and RICARDO TONG CHIN (“Tong Chin”)

  (“collectively Plaintiffs”) sue the Defendants, AVENTURE INVESTMENT REALTY, INC.;

  ANDRE PIGUET, MYRON BAILEY (collectively the “Defendants”), and allege:

         1.      This is an action to recover money damages for minimum wage, unpaid overtime

  wages, retaliation, and tax fraud and misclassification under the laws of the United States and

  Florida. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-

  219 (Section 216 for jurisdictional placement) (“the Act”) and 26 U.S.C. § 7434.

         2.      Plaintiff Ganpat is a resident of Broward County, Florida, within the jurisdiction

  of this Court, and is otherwise sui juris. Plaintiff is a covered employee for purposes of the Act.

         3.      Plaintiff Tong Chin is a resident of Broward County, Florida, within the

  jurisdiction of this Court, and is otherwise sui juris. Plaintiff is a covered employee for purposes

  of the Act.
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 20



          4.     The Corporate Defendant AVENTURE INVESTMENT REALTY, INC.

  (“Corporate Defendant”) is a Florida corporation duly organized and existing under the laws of

  the State of Florida and its main place of business in Broward County, Florida, where Plaintiff’s

  worked for Corporate Defendant, and at all times material hereto were and is engaged in

  interstate commerce.

          5.     The individual defendant ANDRE PIGUET (“Piguet”), upon information and

  belief, resides in France, and was and is the Owner and/or Officer of the Corporate Defendant

  and conducts business in Broward County, Florida.

          6.     The individual defendant MYRON BAILEY (“Bailey”) conducts business in

  Broward County, Florida, and was the bookkeeper and Registered Agent for the Corporate

  Defendant at all times material.

          7.     Piguet and Bailey were employers of Plaintiffs within the meaning of Section 3(d)

  of the Act [29 U.S.C.§ 203(d)], in that they acted directly or indirectly in the interests of the

  Corporate Defendant in relation to the employees of the Corporate Defendant, including

  Plaintiffs.

          8.     Piguet and Bailey had operational control of the Corporate Defendant, were

  involved in the day-to-day functions of the Corporate Defendant, provided Plaintiffs with their

  work schedule, and is jointly liable for Plaintiffs’ damages.

          9.     Piguet and Bailey, are and were, at all times relevant, persons in control of the of

  the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to

  compensate (or not to compensate) its employees in accordance with the Act.

          10.    Piguet and Bailey willfully and intentionally caused Plaintiff not to receive

  overtime compensation as required by the laws of the United States as set forth above and



                                                   2
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 20



  remains owing Plaintiffs the below wages since the commencement of Plaintiff’s employment

  with the Corporate Defendant as set forth above.

          11.     The acts or omissions giving rise to this Complaint occurred in whole or in part in

  Broward County, Florida.

          12.     All conditions precedent to bringing this action have occurred, been performed or

  been excused.

          13.     Plaintiffs have retained the undersigned counsel in order that their rights and

  interests may be protected. The Plaintiff has become obligated to pay the undersigned a

  reasonable attorneys’ fee.

                                    GENERAL ALLEGATIONS

          14.     Corporate Defendant is the owner of three apartment buildings and performs the

  commercial activity of rental of residential apartments, in Broward County, where Plaintiffs

  worked and lived.

          15.     At all times material, Corporate Defendant is under the administration and

  common control of Defendant Piguet.

          16.     Upon information and belief, Corporate Defendant was also under the

  administration and common control of Defendant Bailey from June 2016 through September

  2019.

          17.     During their employment Plaintiffs worked under the supervision and control of

  Piguet and Bailey.

          18.     Because the work performed by Plaintiffs simultaneously benefited Defendants

  and directly or indirectly furthered their joint interest, Corporate Defendant, Piguet and Bailey




                                                   3
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 20



  are the joint employers of Plaintiffs under the Act’s broad definition of “employer,” (29. U.S.C.

  §203(d)).

         19.    Defendants employed Plaintiff Ganpat as a Resident Property Manager from on or

  about June 2016 through August 31, 2019. Plaintiff Ganpat was provided with a residential unit,

  as a condition for employment on one of the properties owned by the Corporate Defendant for

  the convenience of Defendants and the residents of the properties. Plaintiff Ganpat was also

  promised a wage of $15.00 per hour, in addition to her housing, as compensation for her work.

         20.    Plaintiff Ganpat performed the duties of a Resident Property Manager, which

  included administrative work for three apartment complexes; such as collecting rent, addressing

  residents complaints and concerns and cordinating the repair and replacement of appliances.

  Plaintiff Ganpat was on call 7 days a week and worked in excess of 40 hours weekly. During the

  time Plaintiff worked for Defendants she did not receive a salary or any payment. Plaintiff

  Ganpat was not paid at the minimum wage rate as provided by Federal and Florida law.

         21.    Defendants employed Plaintiff Tong Chin as a Resident Maintenance Worker

  from on or about June 2016 through August 31, 2019. Plaintiff Tong Chin was provided with a

  residential unit to be shared with Plaintiff Ganpat, as a condition for employment on one of the

  properties owned by the Corporate Defendant and for the convenience of Defendants and the

  residents of the properties. Plaintiff Tong Chin was also promised a wage of $15.00 per hour, in

  addition to his housing as compensation for his work.

         22.    Plaintiff Tong Chin performed the duties of a Resident Property Maintenance

  Worker, which included various maintenance and repair work. Plaintiff Tong Chin was on call 7

  days a week and worked in excess of 40 hours weekly. During the time Plaintiff Tong Chin




                                                 4
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 20



  worked for Defendants he did not receive a salary or any payment. Plaintiff Tong Chin was not

  paid at the minimum wage rate as provided by Federal and Florida law.

          23.    Plaintiffs purchased appliances and materials for the apartment complexes for

  which they were reimbursed.

          24.    Unknown to Plaintiffs, Bailey prepared IRS Form 1099 on behalf of the

  Corporate Defendant for Plaintiffs for 2018 and offered to prepare their tax returns. Bailey

  claimed that the Plaintiffs were paid for their work through a 1099 in 2018, when in fact, the

  amounts listed on the 1099 was the amount reimbursed to Plaintiffs for purchasing appliances

  and materials for the apartment complexes.

          25.    Defendants continuously promised to pay Plaintiffs, however, they were never

  paid.

          26.    On July 1, 2019, Plaintiffs complained, through the undersigned, and demanded

  payment for their services.

          27.    As a direct consequence of their requests, on or about September 10, 2019,

  Plaintiffs were terminated and asked to vacate the apartment they had resided in during their

  employment.

                       COUNT I: FEDERAL MINIMUM WAGE VIOLATION

          28.    Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1

  through 23 above as if set out in full herein.

          29.    29 U.S.C. § 206 (a) (1) states "..an employer must pay a minimum wage of

  $5.15/hr to an employee who is engaged in commerce...” [29 U.S.C. § 206 (a) (1)]". On July 24,

  2009, the Federal minimum wage was raised to $7.25/hr.

          30.    Between June 2016 through August 31, 2019, Plaintiff worked an average of 40



                                                   5
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 20



  hours a week for the Defendants.

         31.     Plaintiffs were not paid any wages for said work in violation of the Act.

         32.     Defendants are joint employers pursuant to 29 C.F.R §791.2 and, at all times

  pertinent to this Complaint, were engaged in interstate commerce. Defendants obtain and solicit

  funds from non-Florida sources, accept funds from non-Florida sources, use internet and

  telephonic transmissions going over state lines to do their business, transmit funds outside the

  State of Florida, and otherwise regularly engage in interstate commerce. Upon information and

  belief, the combined annual gross $500,000 per annum, and/or Plaintiffs by virtue of working in

  interstate commerce, otherwise satisfy the Act’s requirements.

         33.     By reason of the foregoing, Defendants are enterprises engaged in commerce

  and/or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the Act, 29

  U.S.C. § 203(r) and 203(s). Therefore, Defendants’ businesses qualify for enterprise coverage.

         34.     Plaintiffs were non-exempt employees who, through their daily activities

  regularly handled or worked on goods that were moved across state and international lines at any

  time in the course of business, therefore Defendants qualify for individual coverage.

         35.     Defendants unlawfully failed to pay minimum wages to Plaintiffs. Plaintiffs seek

  to recover minimum wage violations accumulated from June 2016 to September 2019 or

  approximately 117 weeks.

         36.     The records, if any, concerning the numbers of hours actually worked by

  Plaintiffs and the compensation actually paid to them should be in the possession and custody of

  Defendants. However, upon information and belief, Defendants did not maintain accurate and

  complete time records of hours worked by Plaintiffs.

         37.     Defendants violated the record keeping requirements of the Act, 29 CFR Part 516.


                                                  6
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 7 of 20



           38.   Defendants violated the posting requirements of 29 U.S.C. § 516.4.

           39.   Individual Defendants Piguet and Bailey (“Individual Defendants”) are/were

  owners/officers/supervisors of the Corporate Defendant. Individual Defendants are employers of

  Plaintiffs within the meaning of Section 3(d) of the Act in that these Individual Defendants acted

  directly in the interests of the Corporate Defendant in relation to its employment of Plaintiffs.

  The Individual Defendants had operational control of the business and are jointly and severally

  liable for Plaintiff’s damages.

           40.   The Individual Defendants were and are, at all times relevant, persons in control

  of the Corporate Defendant’s financial affairs and can cause Corporate Defendant to compensate

  (or not to compensate) its employees in accordance with the Act.

           41.   Defendants willfully and intentionally refused to pay Plaintiffs minimum wages

  and knew and/or showed reckless disregard of the provisions of the Act concerning the payment

  of minimum wages as required by the Act and remain owing Plaintiffs these minimum wages

  since the commencement of Plaintiffs’ employment with Defendants as set forth above, and

  Plaintiffs are entitled to recover double damages. Defendants never posted any notice, as

  required by the Act and Federal Law, to inform employees of their federal rights to overtime and

  minimum wage payments.

           42.   Plaintiffs have retained the law offices of the undersigned attorney to represent

  them in this action and are obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs Ganpat and Tong Chin, respectfully request that this Honorable

  Court:

           A.    Enter judgment for Plaintiffs and against the Defendants on the basis of
                 Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201et

                                                  7
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 8 of 20



                 seq. and other Federal Regulations;

         B.      Award Plaintiffs actual damages in the amount shown to be due for unpaid
                 minimum wages with interest;

         C.      Award Plaintiffs an equal amount in double damages/liquidated damages;

         D.      Award Plaintiffs reasonable attorneys' fees and costs of suit; and,

         E.      Grant such other and further relief as this Court deems equitable and just and/or
                 available pursuant to Federal Law.

                                           JURY DEMAND

         Plaintiffs demand trial by jury of all issues triable as of right by jury.


                   COUNT II: FAILURE TO PROMPTLY PAY PLAINTIFFS

         37.     Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1

  through 23 above as if set out in full herein.

         38.     Plaintiffs were employed with Defendants from approximately June 2016 to

  August 31, 2019 as a Resident Property Manager and Resident Maintenance Worker.

         39.     Defendants violated the Act’s prompt payment requirements, 29 U.S.C. §206, by

  failing to pay Plaintiffs on a regular and customary payday(s).

         40.     Defendants knew and/or showed reckless disregard for the provisions of the Act

  and its regulations concerning prompt, regular payment of wages.

         41.     Plaintiffs are entitled to recover liquidated damages in an amount equal to his/her

  actual damages, for the Defendants’ Acts violations.

         42.     Plaintiffs have retained the law offices of the undersigned attorney to represent

  them in this action and are obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs Ganpat and Tong Chin, respectfully request that this Honorable

                                                    8
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 9 of 20



  Court:

           A.      Judgment in their favor and against Defendants for all unpaid wages due or
                   payable;

           B.      Award Plaintiffs an equal amount in double damages/liquidated damages;

           C.      Prejudgment and post-judgment interest;

           D.      Award Plaintiffs reasonable attorneys' fees and costs of suit; and,

           E.      Grant such other and further relief as this Court deems equitable and just and/or
                   available pursuant to Federal Law.

                                             JURY DEMAND

           Plaintiffs demand trial by jury of all issues triable as of right by jury.

                 COUNT III: WAGE AND HOUR FEDERAL OVERTIME (FLSA)

           43.     Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1

  through 23 above as if set out in full herein.

           44.     This action is brought by Plaintiffs to recover from Defendants overtime wages,

  as well as an additional amount as liquidated damages, costs, and reasonable attorney’s fees

  under the provisions of 29 U.S.C. § 201 et seq., and also under the provisions of 29 U.S.C. § 207.

  29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

  week longer than 40 hours unless such employee receives compensation for his employment in

  excess of the hours above-specified at a rate not less than one and a half times the regular rate at

  which he is employed.”

           45.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). Defendants are and, at all times pertinent to this complaint, were engaged in

  interstate commerce. At all times pertinent to this complaint, Defendants operated as joint

  employers which sells and/or markets its services and/or goods to customers from throughout the



                                                      9
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 10 of 20



   United States and from outside of the United States, and also provides its services for goods sold

   and transported from across state lines of other states, and Defendants obtain and solicit funds

   from non-Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions

   going over state lines to do their business, transmit funds outside the State of Florida, and

   otherwise regularly engages in interstate commerce, particularly with respect to its employees

   and customers. Upon information and belief, the annual gross revenue of Defendants were at all

   times material hereto in excess of $500,000.00 per annum, and/or Plaintiffs, and those similarly-

   situated, by virtue of working in interstate commerce, otherwise satisfy the FLSA’s

   requirements.

         46.       By reason of the foregoing, Defendants are and were, during all times hereafter

   mentioned, an enterprise engaged in commerce or in the production of goods for commerce as

   defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiffs, and those

   similarly-situated, were engaged in interstate commerce for Defendants. Defendants’ business

   activities involve those to which the FLSA applies. Defendants operate a rental community and,

   through its business activity, affects interstate commerce.      Plaintiffs’ work for Defendants

   likewise affects interstate commerce.

         47.       While employed by Defendants, Plaintiffs routinely worked in excess of 40 hours

   per week without being compensated at a rate of not less than one and one half times the regular

   rate at which they were employed. Plaintiffs were employed as a Resident Property Manager

   and Resident Property Maintenance Worker.

         48.       Plaintiffs were no compensated for any work done and specifically were not

   compensated for any overtime work performed in excess of 40 per week.

         49.       Plaintiffs seek unpaid overtime wages from 3 years from the filing of this lawsuit



                                                   10
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 11 of 20



         50.     Prior to the completion of discovery and to the best of Plaintiffs’ knowledge, at

   the time of the filing of this complaint, Plaintiffs’ good faith estimate of unpaid wages are as

   follows:

                 A.      June Ganpat

                   •   Overtime Wages Calculation: $15.00 x .5 = $7.50 (overtime rate) x
                       10(approximate weekly overtime hours) x 171 (approximate compensable
                       weeks) = $12,825.00

                   •   Liquidated Damages: $12,825.00

                 B.      Ricardo Tong Chin

                   •   Overtime Wages Calculation: $15.00 x .5 = $7.50 (overtime rate) x
                       10(approximate weekly overtime hours) x 171 (approximate compensable
                       weeks) = $12,825.00

                   •   Liquidated Damages: $12,825.00


          51.    At all times material hereto, Defendants failed to comply with Title 29 U.S.C. §§

    201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiffs performed services and

    worked in excess of the maximum hours provided by the FLSA but no provision was made by

    Defendants to properly pay them at the rate of time and one half for all hours worked in excess

    of 40 hours per workweek as provided in said FLSA.

          52.    Defendants knew and/or showed reckless disregard of the provisions of the FLSA

    concerning the payment of overtime wages as required by the Fair Labor Standards Act and

    remains owing Plaintiffs, these overtime wages since the commencement of Plaintiffs’ and

    Plaintiffs are entitled to recover double damages. Defendants never posted any notice, as

    required by the Fair Labor Standards Act and Federal Law, to inform employees of their federal

    rights to overtime payments.



                                                 11
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 12 of 20



            53.    Defendants willfully and intentionally refused to pay Plaintiffs overtime wages as

    required by the law of the United States as set forth above and remains owing Plaintiffs these

    overtime wages since the commencement of Plaintiffs’ employment with Defendants as set

    forth above.

            54.    Defendants willfully and intentionally failed to keep records of all hours worked

    by Plaintiffs and of all payments made to Plaintiffs pursuant to the Act and the Code of Federal

    Regulations.

            55.    Plaintiffs have retained the law offices of the undersigned attorney to represent

    them in this action and are obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs Ganpat and Tong Chin, respectfully request that this Honorable

   Court:


            A.     Enter judgment for Plaintiffs and against Defendants on the basis of Defendants’

   willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

   Regulations; and

            B.     Award Plaintiffs actual damages in the amount shown to be due for unpaid

   minimum wages and overtime compensation for hours worked in excess of forty per week, with

   interest; and

            C.     Award Plaintiffs an equal amount in double damages/liquidated damages; and

            D.     Award Plaintiffs reasonable attorneys' fees and costs of suit; and

            E.     Grant such other and further relief as this Court deems equitable and just and/or

   available pursuant to Federal Law.




                                                    12
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 13 of 20




                                            JURY DEMAND

          Plaintiffs demand trial by jury of all issues triable as of right by jury.


                          COUNT IV: FEDERAL STATUTORY VIOLATION
                         PURSUANT TO 29 U.S.C. 215 (a)(3) (RETALIATION)

          56.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 23 above as if set out in full herein.

          57.     Defendants willfully and intentionally refused to pay Plaintiffs their legally owed

   wages as required by the laws of the United States and remains owing Plaintiffs these wages as

   set forth above.

          58.     29 U.S.C. § 206(a)(3) states that it shall be unlawful for any person “to discharge

   or in any manner discriminate against any employee because such employee has filed any

   complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

   or has testified or is about to testify in such proceeding . . . .” (emphasis added)

          59.     Plaintiffs demanded their unpaid wages to the Defendants on several occasions up

   until the time they retained their undersigned attorney.

          60.     Plaintiffs were still employed with Defendants upon their retention of their

   undersigned attorney.

          61.     Once they retained their attorney and Defendants were placed on notice of their

   claim, Plaintiffs were retaliated against and they were terminated and asked to vacate the

   apartment in which they resided.

          62.     Plaintiffs complaints and demand for payment constituted protected activity under

   the Act.



                                                     13
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 14 of 20



            63.     The motivating factors, which caused the actions described above, were the

   complaints seeking the payment of minimum and overtime wages from the Defendants. In other

   words, Plaintiffs would not have been terminated but for their complaints and demand for wages.

            64.     The Defendants’ actions against Plaintiffs, as described above, are in direct

   violation of 29 U.S.C. § 215(a)(3) and, as a direct result, Plaintiffs have been damaged.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs Ganpat and Tong Chin, respectfully request that this Honorable

   Court:

            A.      Issue a declaratory judgment that Defendants’ acts, policies, practices and
                    procedures complained of herein violated provisions of the Act.

            B.      Enter judgment against Defendants that Plaintiffs recover compensatory, damages
                    and an equal amount of liquidated damages as provided under the law and in
                    29U.S.C. § 216(b);

            C.      Order that Plaintiffs recover an award of reasonable attorney fees, costs, and
                    expenses.

            D.      Order the Defendants to make whole the Plaintiffs by providing appropriate back
                    pay and other benefits wrongly denied in an amount to be shown at trial and other
                    affirmative relief; and,

            E.      Plaintiffs further pray for such additional relief as the interests of justice may
                    require.

                                              JURY DEMAND

            Plaintiffs demand trial by jury of all issues triable as of right by jury.

                       COUNT V: FLORIDA MINIMUM WAGE VIOLATION

            65.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 23 above as if set out in full herein.

            66.     This action is brought by Plaintiffs to recover from the Defendants unpaid

   minimum wages, as well as an additional amount as liquidated damages, costs, and reasonable

                                                       14
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 15 of 20



   attorney’s fees under the provisions of Florida Statute Chapter 448.110 (Florida Minimum

   Wage Act) and Fla. Const. art X section 24.

          67.     The Florida Minimum Wage Act states “… employers shall pay employees a

   minimum wage at an hourly rate of:[ $8.05 (2016), $8.10 (2017), $8.25 (2018) and $8.46 (2019]

   for all hours worked in Florida. Fla. Stat. §448.110.

          68.     Defendants employed Plaintiffs from approximately June 2016 to August 31,

   2019 as a Resident Property Manager and Resident Maintenance Worker.

          69.     Plaintiffs were not compensated at the minimum wage rate for the all hours

   worked per week. Plaintiffs seek to recover for unpaid minimum wages accumulated from June

   2016 to August 31, 2019.

          70.     The records, if any, concerning the number of hours actually worked by Plaintiffs

   and the compensation actually paid to Plaintiffs should be in the possession and custody of the

   Defendants. However, upon information and belief, Defendants did not maintain accurate and

   complete time records of hours worked by Plaintiffs.

          71.     Corporate Defendants showed reckless disregard of the provisions of the Act

   concerning the payment of minimum wages as required by the Florida Minimum Wage Act and

   remain owing Plaintiffs these minimum wages since the commencement of Plaintiffs’

   employment with Defendants as set forth above.

          72.     Individual Defendants was, and is now, owner/officer/supervisor of the Corporate

   Defendant. According to Section 24, Art. X of the Florida State Constitution, the terms

   “Employer,” “Employee” and “Wage” shall have the meanings established under the Federal

   Fair Labor Standards Act (FLSA) and its implementing regulations. Therefore, the Individual

   Defendants were employers of Plaintiffs within the meaning of the Florida Minimum Wage act


                                                   15
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 16 of 20



   pursuant to Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that the

   Individual Defendants acted directly in the interests of the Corporate Defendants in relation to

   its employment of Plaintiffs. Individual Defendants had operational control of the business,

   supervised Plaintiffs, and is jointly liable for Plaintiffs’ damages.

            73.   Defendants willfully and intentionally refused to pay Plaintiffs minimum wages

   as required by the laws of Florida as set forth above and remains owing Plaintiffs these minimum

   wages since the commencement of Plaintiffs’ employment with Defendants as set forth above.

            74.   Pursuant to Fla. Stat. 448.110, on July 1, 2019, Plaintiffs have provided

   Defendants with notice of Plaintiffs’ minimum wage claims (i.e. the minimum wage to which

   Plaintiff claims entitlement, work dates for which payment is sought, and the approximate

   amount of alleged unpaid wages).

            75.   Plaintiffs have retained the law offices of the undersigned attorney to represent

   them in this action and are obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs Ganpat and Tong Chin, respectfully request that this Honorable
   Court:

            A.    Enter judgment against Defendants on the basis of Defendants’ willful violations
                  of the Florida Minimum Wage Act;

            B.    Order the Defendants to make whole the Plaintiffs by providing appropriate back
                  pay and other benefits wrongly denied in an amount to be shown at trial and other
                  affirmative relief, with interest;

            C.    Award Plaintiffs an equal amount in double damages/liquidated damages;

            D.    Order that Plaintiffs recover an award of reasonable attorney fees, costs, and
                  expenses; and,

            E.    Plaintiffs further pray for such additional relief as the interests of justice may
                  require.


                                                    16
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 17 of 20



                                            JURY DEMAND

          Plaintiffs demand trial by jury of all issues triable as of right by jury.

         COUNT VI: RETALIATORY DISCHARGE IN VIOLATION OF THE FLORIDA
                             MINIMUM WAGE ACT

          76.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 23 above as if set out in full herein.

          77.     Defendants willfully and intentionally refused to pay Plaintiffs their legally owed

   wages as required by the laws of the State of Florida and remains owing Plaintiffs these wages as

   set forth above.

          78.     The Florida Minimum Wage Act states “… employers shall pay employees a

   minimum wage at an hourly rate of:[ $8.05 (2016), $8.10 (2017), $8.25 (2018) and $8.46 (2019]

   for all hours worked in Florida. Fla. Stat. §448.110.

          79.     The Florida Minimum Wage Act, Fla. Stat.§448.110 (5) prohibits an employer

   from retaliating against an employee for exercising his or her rights.

          80.     Plaintiffs demanded their unpaid wages to the Defendants on several occasions up

   until the time they retained their undersigned attorney.

          81.     Plaintiffs were still employed with Defendants upon their retention of their

   undersigned attorney.

          82.     Once they retained their attorney and Defendants were placed on notice of their

   claim, Plaintiffs were retaliated against and they were terminated and asked to vacate the

   apartment in which they resided.

          83.     Plaintiffs’ complaints and demand for payment constituted protected activity

   under the Florida Minimum Wage Act.




                                                     17
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 18 of 20



          84.     The motivating factors, which caused the actions described above, were the

   complaints seeking the payment of minimum and overtime wages from the Defendants. In other

   words, Plaintiffs would not have been terminated but for their complaints and demand for wages.

          85.     The Defendants’ actions against Plaintiffs, as described above, are in direct

   violation of Florida Minimum Wage Act and, as a direct result, Plaintiffs have been damaged.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs Ganpat and Tong Chin, respectfully request that this

   Honorable Court:


          A.      Enter judgment against Defendants on the basis of Defendants’ willful violations
                  of the Florida Minimum Wage Act;

          B.      Order the Defendants to make whole the Plaintiffs by providing appropriate back
                  pay and other benefits wrongly denied in an amount to be shown at trial and other
                  affirmative relief, with interest;

          C.      Award Plaintiffs an equal amount in double damages/liquidated damages;

          D.      Order that Plaintiffs recover an award of reasonable attorney fees, costs, and
                  expenses; and,

          E.      Plaintiffs further pray for such additional relief as the interests of justice may
                  allow.

                                            JURY DEMAND

          Plaintiffs demand trial by jury of all issues triable as of right by jury.

                      COUNT VII: FRAUDULENT TAX MISCLASSIFICATION

          86.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 23 above as if set out in full herein.

          87.     This is an action under 26 U.S.C. § 7434.




                                                     18
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 19 of 20



          88.     Plaintiffs have worked for Corporate Defendant from June 2016 to August 31,

   2019 as a Resident Property Manager and Resident Maintenance Worker.

          89.     Plaintiffs, at all times relevant, were employees working full time at the direction

   and control of the Defendants.

          90.     The Corporate Defendant improperly classified Plaintiffs as independent

   contractors.

          91.     This improper classification was done so that the Corporate Defendants could

   avoid complying with Federal and state laws, including, but not limited to, the failure to pay

   Federal payroll taxes and state unemployment taxes.

          92.     The Corporate Defendant is in violation of 26 U.S.C. §7434 and Plaintiff is

   entitled to damages pursuant to §7434(b)(1)-(3).

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs Ganpat and Tong Chin, respectfully request that this

   Honorable Court:


          A.      Enter judgment against Corporate Defendant pursuant to 26 U.S.C. §7434(b)(1)-
                  (3);

          B.      Order that Plaintiffs recover an award of reasonable attorney fees, costs, and
                  expenses; and,

          C.      Plaintiffs further pray for such additional relief as the interests of justice may
                  allow.

                                            JURY DEMAND

          Plaintiffs demand trial by jury of all issues triable as of right by jury.



      Dated: April 20, 2020.



                                                     19
Case 0:20-cv-60816-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 20 of 20



                                                Respectfully submitted,

                                                By:_s/ Ria N. Chattergoon
                                                Ria N. Chattergoon, Esquire
                                                Fla. Bar No.: 015099
                                                Email: ria@therclawgroup.com
                                                RC Law Group
                                                3900 Hollywood Blvd., Suite 301
                                                Hollywood, FL 33021
                                                Telephone: (954) 400-1620
                                                Facsimile: (954) 400-1676




                                        20
